Exhibit 10.2

EXECUTION VERSION        

 

 

 

AMENDED AND RESTATED CROSS-GUARANTEE AGREEMENT

made by

CIH INTERNATIONAL S.À R.L., and

CB INTERNATIONAL FINANCE S.À R.L.

in favor of

BANK OF AMERICA, N.A.,

as Administrative Agent

Dated as of July 14, 2017

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page      SECTION 1.       DEFINED TERMS    1.1    Definitions      2
  1.2    Other Definitional Provisions      2      SECTION 2.       GUARANTEE   
2.1    Guarantees      3   2.2    [Reserved]      3   2.3    No Subrogation     
3   2.4    Amendments, etc., with Respect to the Guaranteed Obligations      4  
2.5    Guarantees Absolute and Unconditional      4   2.6    Reinstatement     
5   2.7    Payments      5   2.8    Keepwell      6   2.9    Luxembourg
Guarantee Limitation      6      SECTION 3.       REPRESENTATIONS AND WARRANTIES
      SECTION 4.       MISCELLANEOUS    4.1    Amendments in Writing      7  
4.2    Notices      7   4.3    No Waiver by Course of Conduct; Cumulative
Remedies; Enforcement      7   4.4    Successors and Assigns      8   4.5   
Set-Off      8   4.6    Counterparts      8   4.7    Severability      8   4.8
   Section Headings      8   4.9    Integration      8   4.10    GOVERNING LAW
     8   4.11    Submission To Jurisdiction; Waivers      9   4.12   
Acknowledgements      9   4.13    Releases      10   4.14    WAIVER OF JURY
TRIAL      10   4.15    Effect of Restatement      10  

 

-i-



--------------------------------------------------------------------------------

AMENDED AND RESTATED CROSS-GUARANTEE AGREEMENT

AMENDED AND RESTATED CROSS-GUARANTEE AGREEMENT, dated as of July 14, 2017, made
by CIH International S.à r.l., a private limited liability company (société à
responsabilité limitée) incorporated under the laws of the Grand Duchy of
Luxembourg (“Luxembourg”), having its registered office at 26, Boulevard Royal,
L-2449 Luxembourg and registered with the Luxembourg trade and companies
register under number B 176.850 (the “Original European Borrower”) and CB
International Finance S.à r.l., a private limited liability company (société à
responsabilité limitée) incorporated under the laws of Luxembourg, having its
registered office at 26, Boulevard Royal, L-2449 Luxembourg and registered with
the Luxembourg trade and companies register under number B 93.303 (the
“Additional European Borrower” and, together with the Original European
Borrower, the “Guarantors”), in favor of BANK OF AMERICA, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) for the
banks and other financial institutions or entities (the “Lenders”) from time to
time parties to the Sixth Amended and Restated Credit Agreement, dated as of
July 14, 2017 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Original European
Borrower, the Additional European Borrower, CONSTELLATION BRANDS, INC. (the
“Company” and, together with the Original European Borrower and the Additional
European Borrower, the “Borrowers”), certain other parties thereto, the Lenders
and the Administrative Agent.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrowers upon the terms and subject to the
conditions set forth therein;

WHEREAS, the Borrowers are members of an affiliated group of companies that
includes each other Guarantor;

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrowers to make valuable transfers to one
or more of the other Guarantors in connection with the operation of their
respective businesses;

WHEREAS, the Borrowers and the other Guarantors are engaged in related
businesses, and each Guarantor will derive substantial direct and indirect
benefit from the making of the extensions of credit under the Credit Agreement;

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrowers under the Credit
Agreement that the Guarantors shall have executed and delivered this Agreement
to the Administrative Agent; and

WHEREAS, the Original European Borrower, the Additional European Borrower and
CIH Holdings S.à r.l., a private limited liability company (société à
responsabilité limitée) incorporated under the laws of Luxembourg, having its
registered office at 26, Boulevard Royal, L-2449 Luxembourg and registered with
the Luxembourg trade and companies register under number B 176.841, have
previously entered into a Cross-Guarantee Agreement, dated as of March 10, 2016,
as amended by the Amended and Restated Cross-Guarantee Agreement, dated as of
October 13, 2016 (the “Existing Cross-Guarantee Agreement”) and the parties
hereto



--------------------------------------------------------------------------------

wish to amend and restate the Existing Cross-Guarantee Agreement on the terms
set forth herein; and

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth and to induce the Administrative Agent and the Lenders to enter into
the Credit Agreement and to induce the Lenders to make their respective
extensions of credit to the Borrowers thereunder, each Guarantor hereby agrees
with the Administrative Agent:

SECTION 1.

DEFINED TERMS

1.1        Definitions.

(a)        Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.

(b)        The following terms shall have the following meanings:

“Agreement”: this Amended and Restated Cross-Guarantee Agreement, as the same
may be amended, supplemented or otherwise modified from time to time.

“Guaranteed Obligations”: (i) with respect to the Original European Borrower,
all European Obligations of the Additional European Borrower and (ii) with
respect to the Additional European Borrower, all European Obligations of the
Original European Borrower.

“Qualified ECP Guarantor” shall mean, at any time, each Loan Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Specified Guarantor” means any Guarantor that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 2.8 hereof).

1.2        Other Definitional Provisions.

(a)        The words “hereof,” “herein”, “hereto” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section and
Schedule references are to this Agreement unless otherwise specified.

(b)        The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

-2-



--------------------------------------------------------------------------------

SECTION 2.

GUARANTEE

2.1        Guarantees.

(a)        Each of the Guarantors hereby, unconditionally and irrevocably,
guarantees to the Administrative Agent, for the ratable benefit of the
Administrative Agent, the Issuing Banks, any Hedge Bank, any Cash Management
Bank and the Lenders the prompt and complete payment and performance of the
Guaranteed Obligations.

(b)        Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents in respect of the Guaranteed Obligations shall in no event
exceed the amount which can be guaranteed by such Guarantor under applicable
federal and state laws relating to the insolvency of debtors.

(c)        Each Guarantor agrees that the Guaranteed Obligations may at any time
and from time to time exceed the amount of the liability of such Guarantor
hereunder without impairing the guarantees contained in this Section 2 or
affecting the rights and remedies of the Administrative Agent, any Hedge Bank,
any Cash Management Bank or any other Lender hereunder.

(d)        Each Guarantor’s guarantees contained in this Section 2 shall remain
in full force and effect until all the Guaranteed Obligations (other than
contingent indemnification and contingent expense reimbursement obligations and
Guaranteed Obligations in respect of Hedge Agreements and Cash Management
Obligations) of each Guarantor under the guarantees contained in this Section 2
shall have been satisfied by payment in full, the Commitments have been
terminated and either no Letter of Credit shall be outstanding or each
outstanding Letter of Credit has been cash collateralized so that it is fully
secured to the reasonable satisfaction of the Administrative Agent,
notwithstanding that from time to time during the term of the Credit Agreement
any Loan Party may be free from any of the Guaranteed Obligations.

(e)        Except as provided in Section 4.13, no payment made by any of the
Guarantors, any other guarantor or any other Person or received or collected by
the Administrative Agent, any Hedge Bank, any Cash Management Bank or any Lender
from any of the Guarantors, any other guarantor or any other Person by virtue of
any action or proceeding or any set-off or appropriation or application at any
time or from time to time in reduction of or in payment of the Guaranteed
Obligations shall be deemed to modify, reduce, release or otherwise affect the
liability of any Guarantor hereunder which shall, notwithstanding any such
payment (other than any payment made by such Guarantor in respect of the
Guaranteed Obligations or any payment received or collected from such Guarantor
in respect of the Guaranteed Obligations), remain liable for the Guaranteed
Obligations up to the maximum liability of such Guarantor hereunder until the
Guaranteed Obligations are paid in full.

2.2        [Reserved].

2.3        No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Administrative Agent, any Hedge Bank, any Cash Management Bank or any other
Lender, no Guarantor shall seek to

 

-3-



--------------------------------------------------------------------------------

enforce any right of subrogation in respect of any of the rights of the
Administrative Agent, any Hedge Bank, any Cash Management Bank or any other
Lender against any Guarantor or any guarantee or right of offset held by the
Administrative Agent, any Hedge Bank, any Cash Management Bank or any other
Lender for the payment of the Guaranteed Obligations until all amounts owing to
the Administrative Agent, any Hedge Bank, any Cash Management Bank and the other
Lenders by the Loan Parties on account of the Guaranteed Obligations are paid in
full. If any amount shall be paid to any Guarantor on account of such
subrogation rights at any time when all of the Guaranteed Obligations shall not
have been paid in full, such amount shall be held by such Guarantor in trust for
the Administrative Agent, any Hedge Bank, any Cash Management Bank and the other
Lenders, segregated from other funds of such Guarantor, and shall, forthwith
upon receipt by such Guarantor, be turned over to the Administrative Agent in
the exact form received by such Guarantor (duly indorsed by such Guarantor to
the Administrative Agent, if required), to be applied against the Guaranteed
Obligations , whether matured or unmatured, in such order as the Administrative
Agent may determine. For the avoidance of doubt, nothing in the foregoing
agreement by the Guarantors shall operate as a waiver of any subrogation rights.

2.4        Amendments, etc., with Respect to the Guaranteed Obligations. To the
fullest extent permitted by applicable law, each Guarantor shall remain
obligated hereunder notwithstanding that, without any reservation of rights
against any Guarantor and without notice to or further assent by any Guarantor,
any demand for payment of any of the Guaranteed Obligations made by the
Administrative Agent, any Hedge Bank, any Cash Management Bank or any other
Lender is or has been rescinded by the Administrative Agent, such Hedge Bank,
such Cash Management Bank or such Lender and any of the Guaranteed Obligations
continued, and the Guaranteed Obligations, or the liability of any other Person
upon or for any part thereof, or any guarantee therefor or right of offset with
respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by the Administrative Agent, any Hedge Bank, any Cash Management Bank
or any other Lender, and the Credit Agreement and the other Loan Documents, and
any other documents executed and delivered in connection therewith, any Swap
Agreement and any agreement giving rise to Cash Management Obligations may be
amended, modified, supplemented or terminated, in whole or in part, as the
Administrative Agent (or the Required Lenders or all Lenders, as the case may
be, or solely in the case of any Swap Agreement or any agreement giving rise to
Cash Management Obligations, the applicable Hedge Bank or Cash Management Bank)
may deem reasonably advisable from time to time, and any guarantee or right of
offset at any time held by the Administrative Agent, any Hedge Bank, any Cash
Management Bank or any other Lender for the payment of the Guaranteed
Obligations may be sold, exchanged, waived, surrendered or released. Neither the
Administrative Agent nor any Hedge Bank, any Cash Management Bank or other
Lender shall have any obligation to protect, secure, perfect or insure any Lien
at any time held by it as security for the Guaranteed Obligations or for the
guarantees contained in this Section 2 or any property subject thereto.

2.5        Guarantees Absolute and Unconditional. To the fullest extent
permitted by applicable law, each Guarantor waives any and all notice of the
creation, renewal, extension or accrual of any of the Guaranteed Obligations and
notice of or proof of reliance by the Administrative Agent, any Hedge Bank, any
Cash Management Bank or any other Lender upon the guarantees contained in this
Section 2 or acceptance of the guarantees contained in this Section 2; the

 

-4-



--------------------------------------------------------------------------------

Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred, or renewed, extended, amended or waived,
in reliance upon the guarantees contained in this Section 2; and all dealings
between the Borrowers and the Guarantors, on the one hand, and the
Administrative Agent, any Hedge Bank, any Cash Management Bank and the other
Lenders, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon the guarantees contained in this Section 2.
To the fullest extent permitted by applicable law, each Guarantor waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon any of the Guarantors with respect to the Guaranteed
Obligations. Each Guarantor understands and agrees that the guarantees contained
in this Section 2, to the fullest extent permitted by applicable law, shall be
construed as a continuing, absolute and unconditional guarantee of payment
without regard to (a) the validity or enforceability of the Credit Agreement or
any other Loan Document, any of the Guaranteed Obligations therefor or guarantee
or right of offset with respect thereto at any time or from time to time held by
the Administrative Agent, any Hedge Bank, any Cash Management Bank or any other
Lender, (b) any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
the Borrowers or any other Person against the Administrative Agent, any Hedge
Bank, any Cash Management Bank or any other Lender, or (c) any other
circumstance whatsoever (with or without notice to or knowledge of such
Guarantor) which constitutes, or might be construed to constitute, an equitable
or legal discharge of such Guarantor under the guarantees contained in this
Section 2, in bankruptcy or in any other instance. When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, the Administrative Agent, any Hedge Bank, any Cash Management Bank or
any other Lender may, but shall be under no obligation to, make a similar demand
on or otherwise pursue such rights and remedies as it may have against any
Guarantor or any other Person or against any guarantee for the Guaranteed
Obligations or any right of offset with respect thereto, and any failure by the
Administrative Agent, any Hedge Bank, any Cash Management Bank or any other
Lender to make any such demand, to pursue such other rights or remedies or to
collect any payments from any other Guarantor or any other Person or to realize
upon any such guarantee or to exercise any such right of offset, or any release
of any other Guarantor or any other Person or any such guarantee or right of
offset, shall not relieve any Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Administrative Agent or
any Lender against any Guarantor. For the purposes hereof “demand” shall include
the commencement and continuance of any legal proceedings.

2.6        Reinstatement. The guarantees contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Guaranteed Obligations is rescinded
or must otherwise be restored or returned by the Administrative Agent, any Hedge
Bank, any Cash Management Bank or any other Lender upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of any Guarantor, or upon
or as a result of the appointment of a receiver, intervenor or conservator of,
or trustee or similar officer for, any Guarantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.

2.7        Payments. Each Guarantor hereby guarantees that payments hereunder
will be paid in Dollars to the Administrative Agent without set-off or
counterclaim at the Administrative Agent’s Office.

 

-5-



--------------------------------------------------------------------------------

2.8        Keepwell. Each Guarantor that is a Qualified ECP Guarantor at the
time of the guarantee hereunder or the grant of the security interest under the
Loan Documents, in each case, by any Specified Guarantor, becomes effective with
respect to any Swap Obligation, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Guarantor with respect to such Swap Obligation as may
be needed by such Specified Guarantor from time to time to honor all of its
obligations under its guarantee and the other Loan Documents in respect of such
Swap Obligation (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s obligations and undertakings under this Section 2.8 voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
Guaranteed Obligations have been indefeasibly paid and performed in full. Each
Qualified ECP Guarantor intends this Section to constitute, and this Section
shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support, or other agreement” for the benefit of, each Specified
Guarantor for all purposes of the Commodity Exchange Act

2.9        Luxembourg Guarantee Limitation. Notwithstanding any provision to the
contrary in this Agreement or any other Loan Documents, the payment obligation
of any Guarantor under this section 2 (Guarantee) for the obligations of any
Loan Party, which is not a direct or indirect subsidiary of that Guarantor shall
be limited at any time, with no double counting, to an aggregate amount not
exceeding the higher of:

(a)        ninety-five per cent. (95%) of the sum of (i) the Guarantor’s own
funds (capitaux propres) (as referred to in Annex I to the Grand-Ducal
Regulation dated 18 December 2015 setting out the form and content of the
presentation of the balance sheet and profit and loss account, enforcing the
Luxembourg act of 19 December 2002 on the trade and companies register and the
accounting and annual accounts of undertakings, as amended) (the “Own Funds”)
and (ii) the Guarantor’s debt which is subordinated in right of payment (whether
generally or specifically) to any claim of any Secured Party under any of the
Loan Documents and which has not been financed (directly or indirectly) by a
borrowing under the Loan Documents (the “Subordinated Debt”) as at the date of
this Agreement;

(b)        ninety-five per cent. (95%) of the sum of (i) the Own Funds and
(ii) the Subordinated Debt as on the date of payment of the guarantee under this
Section 2 (Guarantee).

The above limitation shall not apply to any amounts (if any) borrowed under any
loan and in each case made available, in any form whatsoever, to such Guarantor
or any company which is currently or will be at the time when the guarantee is
called, a direct or indirect subsidiary of such Guarantor under the Loan
Documents.

SECTION 3.

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to make their respective extensions of credit to the Borrower
thereunder, each Guarantor hereby represents and warrants to the Administrative
Agent and each Lender that:

 

-6-



--------------------------------------------------------------------------------

(a)        it is duly organized under the laws of the jurisdiction of its
organization and has full capacity and right to make and perform its obligations
under this Agreement, and all necessary authority has been obtained;

(b)        this Agreement constitutes its legal, valid and binding obligation
enforceable in accordance with its terms;

(c)        the making and performance of this Agreement does not and will not
violate the provisions of any applicable law, regulation or order, and does not
and will not result in the breach of, or constitute a default or require any
consent under, any material agreement, instrument, or document to which it is a
party or by which it or any of its property may be bound or affected, except to
the extent that such violation or default could not reasonably be expected to
have a Material Adverse Effect; and

(d)        all consents, approvals, licenses and authorizations of, and filings
and registrations with, any governmental authority required under applicable law
and regulations for the making and performance of this Agreement have been
obtained or made and are in full force and effect, except where the failure of
which to obtain or make could not reasonably be expected to have a Material
Adverse Effect.

SECTION 4.

MISCELLANEOUS

4.1        Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 9.02 of the Credit Agreement.

4.2        Notices. All notices, requests and demands to or upon the
Administrative Agent or any Guarantor hereunder shall be effected in the manner
provided for in Section 9.01 of the Credit Agreement.

4.3        No Waiver by Course of Conduct; Cumulative Remedies; Enforcement.

(a)        Neither the Administrative Agent nor any Hedge Bank, any Cash
Management Bank or any Lender shall by any act (except by a written instrument
pursuant to Section 4.1), delay, indulgence, omission or otherwise be deemed to
have waived any right or remedy hereunder or to have acquiesced in any Default
or Event of Default. No failure to exercise, nor any delay in exercising, on the
part of the Administrative Agent, any Hedge Bank, any Cash Management Bank or
any other Lender, any right, power or privilege hereunder shall operate as a
waiver thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Administrative Agent,
any Hedge Bank, any Cash Management Bank or any other Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Administrative Agent, such Hedge Bank, such Cash
Management Bank or such other Lender would otherwise have on any future
occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

 

-7-



--------------------------------------------------------------------------------

(b)        By its acceptance of the benefits of this Agreement, each Hedge Bank,
Cash Management Bank and Lender agrees that this Agreement may be enforced only
by the Administrative Agent and that no Lender shall have any right individually
to enforce or seek to enforce this Agreement.

4.4        Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Guarantor and shall inure to the benefit of the
Administrative Agent, any Hedge Bank, any Cash Management Bank and the Lenders
and their permitted successors and assigns; provided that no Guarantor may
assign, transfer or delegate any of its rights or obligations under this
Agreement except as permitted by the Credit Agreement.

4.5        Set-Off. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final and in whatever currency denominated) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of any Guarantor against any of and all the Guaranteed
Obligations of such Guarantor now or hereafter existing under this Agreement
held by such Lender, irrespective of whether or not such Lender shall have made
any demand under this Agreement and although such obligations may be unmatured.
The rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

4.6        Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy or other electronic means), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.

4.7        Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

4.8        Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

4.9        Integration. This Agreement and the other Loan Documents represent
the agreement of the Guarantors, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents.

4.10        GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

-8-



--------------------------------------------------------------------------------

4.11        Submission To Jurisdiction; Waivers. Each Guarantor hereby
irrevocably and unconditionally:

(a)        submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York located in
the County of New York, the courts of the United States of America for the
Southern District of New York, and appellate courts from any thereof;

(b)        consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

(c)        agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Guarantor at its
address referred to in Section 4.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d)        agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law or shall limit the right to sue
in any other jurisdiction; and

(e)        waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

4.12        Acknowledgements. Each Guarantor hereby acknowledges that:

(a)        it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;

(b)        neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Guarantor arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, in connection herewith or therewith is solely that of debtor
and creditor; and

(c)        no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Guarantors and the Lenders.

 

-9-



--------------------------------------------------------------------------------

4.13        Releases. At such time as the Guarantors cease to constitute
“Borrowers” under the Credit Agreement this Agreement and all obligations (other
than those expressly stated to survive such termination) of the Administrative
Agent and each Guarantor hereunder shall terminate, all without delivery of any
instrument or performance of any act by any party.

4.14        WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

4.15        Effect of Restatement. This Agreement amends and restates the
Existing Cross-Guarantee Agreement in its entirety and supersedes the Existing
Cross-Guarantee Agreement in all respects.

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Amended and Restated
Cross-Guarantee Agreement to be duly executed and delivered as of the date first
above written.

 

BANK OF AMERICA, N.A., as Administrative Agent
By:     /s/ Liliana Claar                                      Name:   Liliana
Claar Title:     Vice President CIH INTERNATIONAL S.À R.L.
By:      /s/ Nicolas Susgin                              Name:   Nicolas Susgin
Title:     Category A Manager CB INTERNATIONAL FINANCE S.À R.L.
By:      /s/ Nicolas Susgin                              Name:   Nicolas Susgin
Title:     Category A Manager

 

[Constellation – Amended and Restated Cross-Guarantee Agreement]